DECISION
Plaintiffs filed a Complaint with this court requesting "restoration" of the relief they were expecting under the Oregon amnesty program for 2006 and 2007. Defendant filed an Answer indicating Plaintiffs did timely apply for amnesty and their application was accepted, but Plaintiffs did not comply with all amnesty program requirements by the applicable deadline. Specifically, Plaintiffs failed to file their 2007 Oregon state income tax return before the applicable deadline. Defendant requests that the court uphold its final determination to reject Plaintiffs' request for amnesty relief.
Among the requirements for relief under Oregon's amnesty program is that the taxpayer seeking amnesty file outstanding returns for tax years beginning before January 1, 2008. Or Laws 2009, ch 710, § 2(1)(a)(A). Under the administrative rule promulgated by the Department of Revenue under the legislation, returns filed under the amnesty program "must have been filed no later than January 19, 2010." OAR 150-305.100-(C)(3)1.
At the hearing held by the court September 28, 2010, Plaintiff Cindy Walter acknowledged that she submitted to Defendant their 2006 Oregon state income tax return but not *Page 2 
the 2007 Oregon state income tax return. Plaintiffs' failure to submit the 2007 Oregon state income tax return before the January 19, 2010, deadline is fatal to their claim for relief. Accordingly, Plaintiffs' request to the court for relief under the amnesty program is denied. Now, therefore,
IT IS THE DECISION OF THIS COURT that Plaintiffs' appeal for relief for tax years 2006 and 2007 under the amnesty program is denied as explained above.
Dated this ____ day of October 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the date ofthe Decision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Dan Robinsonon October 27, 2010. The Court filed and entered this documenton October 27, 2010.
1 Oregon Administrative Rules (OAR) cited are from October 1, 2010, which includes all OARs filed through September 15, 2010.